 



Exhibit 10.28
AMENDMENT NUMBER 2
TO EMPLOYMENT AGREEMENT
     AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT, dated as of October 16, 2007,
by and between Coffeyville Resources, LLC, a Delaware limited liability company
(the “Company”), and John J. Lipinski (the “Executive”).
     WHEREAS, the Company and the Executive entered into an employment agreement
dated as of July 12, 2005, and amended as of December 13, 2006 (the “Employment
Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement with respect to Section 7 thereof.
     NOW THEREFORE, the parties hereby agree to amend the Employment Agreement
as follows:
     1. Section 7 is hereby deleted in its entirety and replaced with the
following:
     Section 7. Effect of Section 280G of the Internal Revenue Code.
          7.1. Payment Reduction. Notwithstanding anything contained in this
Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder), or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Employment Agreement or otherwise (the “Payments”) constitute “parachute
payments” (within the meaning of Section 280G of the Code), and if (ii) such
aggregate would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), be less than the amount the Executive would receive, after all
taxes, if the Executive received aggregate Payments equal (as valued under
Section 280G of the Code) to only three times the Executive’s “base amount”
(within the meaning of Section 280G of the Code), less $1.00, then (iii) such
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payments to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax; provided, however, that the Company shall use its
reasonable best efforts to obtain shareholder approval of the Payments provided
for in this Employment Agreement in a manner intended to satisfy requirements of
the “shareholder approval” exception to Section 280G of the Code and the
regulations promulgated thereunder, such that payment may be made to the
Executive of such Payments

 



--------------------------------------------------------------------------------



 



without the application of an Excise Tax. If the Payments are so reduced, then
unless the Executive shall have given prior written notice to the Company
specifying a different order by which to effectuate the reduction, the Company
shall reduce or eliminate the Payments (x) by first reducing or eliminating the
portion of the Payments which are not payable in cash (other than that portion
of the Payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of the Payments subject to
clause (z) hereof) and (z) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. Any notice given by the Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
          7.2. Determination of Amount of Reduction (if any). The determination
of whether the Payments shall be reduced as provided in Section 7.1 and the
amount of such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company from among the four (4) largest accounting firms in
the United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten (10)
days after the Executive’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Company and the Executive.
     2. In all other respects the Employment Agreement shall remain in effect
and is hereby confirmed by the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment Number 2 to
Employment Agreement as of the date first written above.

                COFFEYVILLE RESOURCES, LLC
    /s/ John J. Lipinski   By:   /s/ James T. Rens   John J. Lipinski      
Name:   James T. Rens          Title:   Chief Financial Officer     

[Signature Page to Amendment Number 2 to Employment Agreement]

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER 2
TO EMPLOYMENT AGREEMENT
     AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT, dated as of October 16, 2007,
by and between Coffeyville Resources, LLC, a Delaware limited liability company
(the “Company”), and Stanley A. Riemann (the “Executive”).
     WHEREAS, the Company and the Executive entered into an employment agreement
dated as of July 12, 2005, and amended as of December 13, 2006 (the “Employment
Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement with respect to Section 7 thereof.
     NOW THEREFORE, the parties hereby agree to amend the Employment Agreement
as follows:
     1. Section 7 is hereby deleted in its entirety and replaced with the
following:
     Section 7. Effect of Section 280G of the Internal Revenue Code.
          7.1. Payment Reduction. Notwithstanding anything contained in this
Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder), or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Employment Agreement or otherwise (the “Payments”) constitute “parachute
payments” (within the meaning of Section 280G of the Code), and if (ii) such
aggregate would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), be less than the amount the Executive would receive, after all
taxes, if the Executive received aggregate Payments equal (as valued under
Section 280G of the Code) to only three times the Executive’s “base amount”
(within the meaning of Section 280G of the Code), less $1.00, then (iii) such
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payments to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax; provided, however, that the Company shall use its
reasonable best efforts to obtain shareholder approval of the Payments provided
for in this Employment Agreement in a manner intended to satisfy requirements of
the “shareholder approval” exception to Section 280G of the Code and the
regulations promulgated thereunder, such that payment may be made to the
Executive of such Payments

 



--------------------------------------------------------------------------------



 



without the application of an Excise Tax. If the Payments are so reduced, then
unless the Executive shall have given prior written notice to the Company
specifying a different order by which to effectuate the reduction, the Company
shall reduce or eliminate the Payments (x) by first reducing or eliminating the
portion of the Payments which are not payable in cash (other than that portion
of the Payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of the Payments subject to
clause (z) hereof) and (z) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. Any notice given by the Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
          7.2. Determination of Amount of Reduction (if any). The determination
of whether the Payments shall be reduced as provided in Section 7.1 and the
amount of such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company from among the four (4) largest accounting firms in
the United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten (10)
days after the Executive’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Company and the Executive.
     2. In all other respects the Employment Agreement shall remain in effect
and is hereby confirmed by the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment Number 2 to
Employment Agreement as of the date first written above.

                COFFEYVILLE RESOURCES, LLC
    /s/ Stanley A. Riemann   By:   /s/ John J. Lipinski   Stanley A. Riemann    
Name:   John J. Lipinski         Title:   Chief Executive Officer     

[Signature Page to Amendment Number 2 to Employment Agreement]

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER 2
TO EMPLOYMENT AGREEMENT
     AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT, dated as of October 16, 2007,
by and between Coffeyville Resources, LLC, a Delaware limited liability company
(the “Company”), and James T. Rens (the “Executive”).
     WHEREAS, the Company and the Executive entered into an employment agreement
dated as of July 12, 2005, and amended as of December 13, 2006 (the “Employment
Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement with respect to Section 7 thereof.
     NOW THEREFORE, the parties hereby agree to amend the Employment Agreement
as follows:
     1. Section 7 is hereby deleted in its entirety and replaced with the
following:
     Section 7. Effect of Section 280G of the Internal Revenue Code.
          7.1. Payment Reduction. Notwithstanding anything contained in this
Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder), or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Employment Agreement or otherwise (the “Payments”) constitute “parachute
payments” (within the meaning of Section 280G of the Code), and if (ii) such
aggregate would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), be less than the amount the Executive would receive, after all
taxes, if the Executive received aggregate Payments equal (as valued under
Section 280G of the Code) to only three times the Executive’s “base amount”
(within the meaning of Section 280G of the Code), less $1.00, then (iii) such
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payments to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax; provided, however, that the Company shall use its
reasonable best efforts to obtain shareholder approval of the Payments provided
for in this Employment Agreement in a manner intended to satisfy requirements of
the “shareholder approval” exception to Section 280G of the Code and the
regulations promulgated thereunder, such that payment may be made to the
Executive of such Payments

 



--------------------------------------------------------------------------------



 



without the application of an Excise Tax. If the Payments are so reduced, then
unless the Executive shall have given prior written notice to the Company
specifying a different order by which to effectuate the reduction, the Company
shall reduce or eliminate the Payments (x) by first reducing or eliminating the
portion of the Payments which are not payable in cash (other than that portion
of the Payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of the Payments subject to
clause (z) hereof) and (z) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. Any notice given by the Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
          7.2. Determination of Amount of Reduction (if any). The determination
of whether the Payments shall be reduced as provided in Section 7.1 and the
amount of such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company from among the four (4) largest accounting firms in
the United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten (10)
days after the Executive’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Company and the Executive.
     2. In all other respects the Employment Agreement shall remain in effect
and is hereby confirmed by the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment Number 2 to
Employment Agreement as of the date first written above.

                COFFEYVILLE RESOURCES, LLC
    /s/ James T. Rens   By:   /s/ John J. Lipinski   James T. Rens     Name:  
John J. Lipinski         Title:   Chief Executive Officer     

[Signature Page to Amendment Number 2 to Employment Agreement]

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER 2
TO EMPLOYMENT AGREEMENT
     AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT, dated as of October 16, 2007,
by and between Coffeyville Resources, LLC, a Delaware limited liability company
(the “Company”), and Robert W. Haugen (the “Executive”).
     WHEREAS, the Company and the Executive entered into an employment agreement
dated as of July 12, 2005, and amended as of December 13, 2006 (the “Employment
Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement with respect to Section 7 thereof.
     NOW THEREFORE, the parties hereby agree to amend the Employment Agreement
as follows:
     1. Section 7 is hereby deleted in its entirety and replaced with the
following:
     Section 7. Effect of Section 280G of the Internal Revenue Code.
          7.1. Payment Reduction. Notwithstanding anything contained in this
Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder), or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Employment Agreement or otherwise (the “Payments”) constitute “parachute
payments” (within the meaning of Section 280G of the Code), and if (ii) such
aggregate would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), be less than the amount the Executive would receive, after all
taxes, if the Executive received aggregate Payments equal (as valued under
Section 280G of the Code) to only three times the Executive’s “base amount”
(within the meaning of Section 280G of the Code), less $1.00, then (iii) such
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payments to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax; provided, however, that the Company shall use its
reasonable best efforts to obtain shareholder approval of the Payments provided
for in this Employment Agreement in a manner intended to satisfy requirements of
the “shareholder approval” exception to Section 280G of the Code and the
regulations promulgated thereunder, such that payment may be made to the
Executive of such Payments

 



--------------------------------------------------------------------------------



 



without the application of an Excise Tax. If the Payments are so reduced, then
unless the Executive shall have given prior written notice to the Company
specifying a different order by which to effectuate the reduction, the Company
shall reduce or eliminate the Payments (x) by first reducing or eliminating the
portion of the Payments which are not payable in cash (other than that portion
of the Payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of the Payments subject to
clause (z) hereof) and (z) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. Any notice given by the Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
          7.2. Determination of Amount of Reduction (if any). The determination
of whether the Payments shall be reduced as provided in Section 7.1 and the
amount of such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company from among the four (4) largest accounting firms in
the United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten (10)
days after the Executive’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Company and the Executive.
     2. In all other respects the Employment Agreement shall remain in effect
and is hereby confirmed by the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment Number 2 to
Employment Agreement as of the date first written above.

                COFFEYVILLE RESOURCES, LLC
    /s/ Robert W. Haugen   By:   /s/ John J. Lipinski   Robert W. Haugen    
Name:   John J. Lipinski         Title:   Chief Executive Officer     

[Signature Page to Amendment Number 2 to Employment Agreement]

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER 2
TO EMPLOYMENT AGREEMENT
     AMENDMENT NUMBER 2 TO EMPLOYMENT AGREEMENT, dated as of October 16, 2007,
by and between Coffeyville Resources, LLC, a Delaware limited liability company
(the “Company”), and Wyatt E. Jernigan (the “Executive”).
     WHEREAS, the Company and the Executive entered into an employment agreement
dated as of July 12, 2005, and amended as of December 13, 2006 (the “Employment
Agreement”); and
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement with respect to Section 7 thereof.
     NOW THEREFORE, the parties hereby agree to amend the Employment Agreement
as follows:
     1. Section 7 is hereby deleted in its entirety and replaced with the
following:
     Section 7. Effect of Section 280G of the Internal Revenue Code.
          7.1. Payment Reduction. Notwithstanding anything contained in this
Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder), or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Employment Agreement or otherwise (the “Payments”) constitute “parachute
payments” (within the meaning of Section 280G of the Code), and if (ii) such
aggregate would, if reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), be less than the amount the Executive would receive, after all
taxes, if the Executive received aggregate Payments equal (as valued under
Section 280G of the Code) to only three times the Executive’s “base amount”
(within the meaning of Section 280G of the Code), less $1.00, then (iii) such
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payments to be made or benefit to be provided to the Executive shall be
subject to the Excise Tax; provided, however, that the Company shall use its
reasonable best efforts to obtain shareholder approval of the Payments provided
for in this Employment Agreement in a manner intended to satisfy requirements of
the “shareholder approval” exception to Section 280G of the Code and the
regulations promulgated thereunder, such that payment may be made to the
Executive of such Payments

 



--------------------------------------------------------------------------------



 



without the application of an Excise Tax. If the Payments are so reduced, then
unless the Executive shall have given prior written notice to the Company
specifying a different order by which to effectuate the reduction, the Company
shall reduce or eliminate the Payments (x) by first reducing or eliminating the
portion of the Payments which are not payable in cash (other than that portion
of the Payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of the Payments subject to
clause (z) hereof) and (z) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. Any notice given by the Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
          7.2. Determination of Amount of Reduction (if any). The determination
of whether the Payments shall be reduced as provided in Section 7.1 and the
amount of such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company from among the four (4) largest accounting firms in
the United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten (10)
days after the Executive’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Company and the Executive.
     2. In all other respects the Employment Agreement shall remain in effect
and is hereby confirmed by the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment Number 2 to
Employment Agreement as of the date first written above.

                COFFEYVILLE RESOURCES, LLC
    /s/ Wyatt E. Jernigan   By:   /s/ John J. Lipinski   Wyatt E. Jernigan    
Name:   John J. Lipinski         Title:   Chief Financial Officer     

[Signature Page to Amendment Number 2 to Employment Agreement]

 